Duckworth, Chief Justice.
The only assignment of error is to the overruling of a motion for new trial based on the general grounds that the evidence was insufficient to support the verdict of guilty of the offense of robbery by force. The evidence shows that the victim testified positively that the accused was one of three men who grabbed him on a named date and a certain street in Savannah, Chatham County, Georgia, demanding his money, kicked him and knocked him down, and the accused, who was one of the three, stabbed him in the stomach. Thus regardless of the lack of direct testimony that the money, which the victim testified was missing immediately thereafter, was taken by one of the three men from his person, the circumstantial evidence, the acts of violence and the other corroborating evidence was sufficient to support the verdict in spite of the other conflicting testimony as to alibi, and the court did not err in overruling the motion for new trial.

Judgment affirmed.


All the Justices concur.